         Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 1 of 17



 1   MAYER BROWN LLP
     ANDREW JOHN PINCUS (Pro Hac Vice)
 2   apincus@mayerbrown.com
     1999 K Street, NW
 3   Washington, DC 20006
     Tel: (202) 263-3220 / Fax: (202) 263-3300
 4
     MAYER BROWN LLP
 5   LEE H. RUBIN (SBN 141331)
     lrubin@mayerbrown.com
 6   DONALD M. FALK (SBN 150256)
     dfalk@mayerbrown.com
 7   SAMANTHA C. BOOTH (SBN 298852)
     sbooth@mayerbrown.com
 8   Two Palo Alto Square, Suite 300
     3000 El Camino Real
 9   Palo Alto, CA 94306-2112
     Tel: (650) 331-2000 / Fax: (650) 331-2060
10
     Attorneys for Plaintiff Twitter, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14
      TWITTER, INC.,                                     Case No. 14-cv-4480-YGR
15
                                                         TWITTER’S RESPONSIVE SEPARATE
16                            Plaintiff,                 STATEMENT IN SUPPORT OF ITS
                                                         OPPOSITION TO DEFENDANTS’
17            v.                                         MOTION FOR SUMMARY JUDGMENT

18

19    WILLIAM P. BARR, United States Attorney
      General, et al.,
20

21                            Defendants.
22

23          Pursuant to this Court’s Standing Order in Civil Cases, section 9.C.2., Plaintiff Twitter,
24
     Inc. (“Twitter”) submits this Responsive Separate Statement in Support of its Opposition to
25
     Defendants’ Motion for Summary Judgment.
26

27

28
            TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                     - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 2 of 17



           Claim         Moving Party’s Undisputed               Opposing Party’s Response and
 1
            Nos.        Material Facts and Supporting                Supporting Evidence
 2                                 Evidence
                     Fact 1: Twitter has received national     Undisputed. However, the
           I–III1
 3                   security process, either in the form of   Government’s characterization of
                     one or more NSL(s), or in the form of     Twitter’s complaint (fn. 1) is disputed
 4                   one or more orders or directives          as set forth in Twitter’s
 5                   issued pursuant to the Foreign            Memorandum in Opposition to the
                     Intelligence Surveillance Act             Government’s Motion, at 4, 15–16.
 6                   (“FISA”).2

 7                   Tabb Decl. Ex. 1 (draft Transparency
                     Report) at 2.
 8

 9                   Fact 2: Twitter is under                  Undisputed. However, Twitter
            I–III
                     nondisclosure obligations in              challenges the constitutionality of
10                   connection with national security         those nondisclosure obligations. See
                     process that it has received.             generally SAC.
11
                     Tabb Decl. Ex. 1 (draft Transparency
12                   Report) at 2; Tabb Decl. Ex. 2
13                   (ODNI Memorandum for
                     Distribution (ES 2015-00366)) at 1.
14
                     Fact 3: Nondisclosure requirements        Disputed. This is not a “fact,” but a
15          I–III
                     in connection with national security      legal argument. And it is disputed to
                     process reflect a recognition that        the extent that the Government is
16
                     often—and in the case of FISA             suggesting that the challenged
17                   process, always—secrecy is essential      restriction of Twitter’s speech was
                     to the effectiveness of these critical    necessary to protect national security.
18                   tools to protect national security.       See Rubin Decl. Exs. 5–11, 13; RJN
19                                                             Exs. A–N.
                     Tabb Decl. ¶ 11.
                                                               Moreover, the Government bears the
20                                                             burden to establish that its restrictions
21                                                             on Twitter’s speech are narrowly
                                                               tailored to preventing grave and
22                                                             imminent harm to national security;

23          1
              As explained in the Defendants’ Renewed Motion for Summary Judgment, see Defs’
24   Renewed Mot. For Summary J. at 12, all three counts pled in Plaintiff’s Second Amended
     Complaint turn on whether Plaintiff has a First Amendment right to publish the data at issue.
25   Thus, the undisputed facts enumerated herein all relate to this single dispositive issue.

26          2
               As with Defendants’ other submissions in this litigation, the discussion herein of FISA
     process that Plaintiff could have received is not intended to confirm or deny that Plaintiff has, in
27
     fact, received any such national security legal process.
28
           TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                    - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 3 of 17



                                                        because the Government has failed to
 1
                                                        carry that burden, no competing facts
 2                                                      are required to deny summary
                                                        judgment.
 3
              Fact 4: In its draft Transparency         Undisputed.
      I–III
 4            Report, and for subsequent periods,
              Twitter seeks to disclose the actual
 5            aggregate number of each type of
              process it received, and to disclose
 6            that it received “zero” of a particular
              type of process for a given period if
 7
              that circumstance is true.
 8
              Second Am. Compl. ¶ 4.
 9
              Fact 5: EAD Tabb, as the head of the Twitter lacks the information
10    I–III
              FBI’s National Security Branch, is      necessary to verify the truth of this
11            responsible for overseeing, inter alia, statement.
              the national security operations of the
12            FBI’s Counterintelligence Division,
              Counterterrorism Division, High-
13            Value Detainee Interrogation Group,
              Terrorist Screening Center, and
14            Weapons of Mass Destruction
15            Directorate.

16            Tabb Decl. ¶ 2.

17            Fact 6: EAD Tabb determined that          Undisputed that Tabb offered this
      I–III
              the unauthorized disclosure of the        opinion but disputed that this opinion
18
              data Plaintiff seeks to disclose          is accurate or supported by sufficient
19            reasonably could be expected to           evidence to carry the Government’s
              result in serious damage to the           legal burden of showing that
20            national security.                        Twitter’s proposed disclosure would
                                                        in fact be expected to result in grave
21            Tabb Decl. ¶ 5.                           and imminent damage to national
                                                        security.
22
                                                        See Rubin Decl. Exs. 5–11, 13; RJN
23                                                      Exs. A–N.
24                                                      Moreover, the Government bears the
                                                        burden to establish that its restrictions
25                                                      on Twitter’s speech are narrowly
                                                        tailored to preventing grave and
26                                                      imminent harm to national security;
27                                                      because the Government has failed to

28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 4 of 17



                                                       carry that burden, no competing facts
 1
                                                       are required to deny summary
 2                                                     judgment.
              Fact 7: EAD Tabb determined that         Undisputed that Tabb offered this
 3    I–III
              disclosure of the information Twitter    opinion but disputed that this opinion
 4            seeks to disclose here would provide     is accurate or supported by sufficient
              international terrorists, terrorist      evidence to carry the Government’s
 5            organizations, foreign intelligence      legal burden of showing that
              services, cyber threat actors, and       Twitter’s proposed disclosure would
 6            other persons or entities who pose a     in fact be expected to result in grave
              threat to the national security          and imminent damage to national
 7
              (collectively, “adversaries”) a          security. The Government cannot
 8            roadmap to the existence or extent of    show that disclosure of a discrete set
              Government surveillance and              of six-year-old data would in fact
 9            capabilities associated with Twitter.    provide bad actors with a “roadmap”
                                                       regarding the Government’s
10            Tabb Decl. ¶¶ 5, 7.                      surveillance capabilities associated
11                                                     with Twitter.
                                                       See Rubin Decl. Exs. 5–11, 13; RJN
12                                                     Exs. A–N.
13                                                     Moreover, the Government bears the
                                                       burden to establish that its restrictions
14                                                     on Twitter’s speech are narrowly
                                                       tailored to preventing grave and
15
                                                       imminent harm to national security;
16                                                     because the Government has failed to
                                                       carry that burden, no competing facts
17                                                     are required to deny summary
                                                       judgment.
18
              Fact 8: EAD Tabb determined that         Undisputed that Tabb offered this
      I–III
19            disclosure of the information at issue   opinion but disputed that this opinion
              would reveal or tend to reveal the       is accurate or supported by sufficient
20            extent, scope, and reach of the          evidence to carry the Government’s
              Government’s national security           legal burden of showing that
21
              collection capabilities and              Twitter’s proposed disclosure would
22            investigative interests.                 in fact be expected to result in grave
                                                       and imminent damage to national
23            Tabb Decl. ¶ 16.                         security. The Government cannot
                                                       show that disclosure of a discrete set
24                                                     of six-year-old data would reveal
                                                       non-public information about the
25
                                                       extent, scope, and reach of the
26                                                     Government’s national security

27

28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 5 of 17



                                                       collection capabilities in a
 1
                                                       meaningful way.
 2                                                     See Rubin Decl. Exs. 5–11, 13; RJN
                                                       Exs. A–N.
 3
                                                       Moreover, the Government bears the
 4                                                     burden to establish that its restrictions
                                                       on Twitter’s speech are narrowly
 5                                                     tailored to preventing grave and
 6                                                     imminent harm to national security;
                                                       because the Government has failed to
 7                                                     carry that burden, no competing facts
                                                       are required to deny summary
 8                                                     judgment.
 9            Fact 9: EAD Tabb determined that         Undisputed that Tabb offered this
      I–III
              the disclosure of the information at     opinion but disputed that this opinion
10            issue would allow adversaries            is accurate or supported by sufficient
              significant insight into the             evidence to carry the Government’s
11            Government’s counterterrorism and        legal burden of showing that
12            counterintelligence efforts and          Twitter’s proposed disclosure would
              capabilities—or, significantly, the      in fact be expected to result in grave
13            lack thereof—and into particular         and imminent damage to national
              sources and methods.                     security. The Government cannot
14                                                     show that disclosure of a discrete set
              Tabb Decl. ¶ 16.                         of six-year-old data would reveal
15
                                                       meaningful non-public insights into
16                                                     the Government’s counterterrorism
                                                       and counterintelligence efforts or
17                                                     capabilities.

18                                                     See Rubin Decl. Exs. 5–11, 13; RJN
                                                       Exs. A–N.
19                                                     Moreover, the Government bears the
20                                                     burden to establish that its restrictions
                                                       on Twitter’s speech are narrowly
21                                                     tailored to preventing grave and
                                                       imminent harm to national security;
22                                                     because the Government has failed to
                                                       carry that burden, no competing facts
23                                                     are required to deny summary
24                                                     judgment.
              Fact 10: EAD Tabb determined that        Undisputed that EAD Tabb offered
25    I–III
              disclosure of the information at issue   this opinion but disputed that this
26            would reveal such information as: (i)    opinion is accurate or supported by
              incremental increases or decreases in    sufficient admissible evidence to
27            collection over time, which would        carry the Government’s legal burden

28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 6 of 17



              show whether the Government has a          of showing that Twitter’s proposed
 1
              significant presence or investigative      disclosure would in fact be expected
 2            focus on a particular platform; (ii) the   to result in grave and imminent
              collection of content or non-content       damage to national security.
 3            information, which would show              Further, this opinion lacks
              whether and to what extent the
 4                                                       foundation. EAD Tabb’s
              Government is collecting certain           determination rests on speculative
              types of information on the platform;
 5                                                       assumptions that publication of
              and (iii) the fact of whether or when      Twitter’s proposed speech would
 6            the recipient received a particular        necessarily prompt other speakers to
              type of process at all, which may          seek to make similar publications in
 7            reflect different collection               the future, and that, even if that
              capabilities and focus on that
 8                                                       occurred, the Government could not
              platform, different types of               constitutionally justify nondisclosure.
 9            information collected, and locations       But the Government has offered no
              of FBI targets.                            non-speculative factual basis upon
10                                                       which a factfinder could conclude
              Tabb Decl. ¶ 17.                           that publication of the classified
11
                                                         information in Twitter’s 2014
12                                                       Transparency Report would reveal
                                                         non-public information about (i)
13                                                       incremental increases or decreases in
                                                         collection over time; (ii) the type of
14                                                       information the Government is
15                                                       collecting from Twitter; and (iii) the
                                                         fact of whether Twitter is a recipient
16                                                       of national security process.
                                                         See Rubin Decl. Exs. 5–11, 13; RJN
17
                                                         Exs. A–N.
18                                                       Moreover, the Government bears the
                                                         burden to establish that its restrictions
19
                                                         on Twitter’s speech are narrowly
20                                                       tailored to preventing grave and
                                                         imminent harm to national security;
21                                                       because the Government has failed to
                                                         carry that burden, no competing facts
22                                                       are required to deny summary
                                                         judgment.
23
              Fact 11: EAD Tabb determined that          Undisputed that EAD Tabb offered
24    I–III
              disclosure of the information at issue,    this opinion but disputed that this
              by detailing the amount, if any, of        opinion is accurate or supported by
25
              each particular type of process that       sufficient evidence to carry the
26            Twitter received during a particular       Government’s legal burden of
              period, would reveal over time the         showing that Twitter’s proposed
27            extent to which Twitter was or was         disclosure would in fact be expected
28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 7 of 17



              not a safe channel of communication      to result in grave and imminent
 1
              for our adversaries.                     damage to national security. The
 2                                                     Government cannot show that
              Tabb Decl. ¶¶ 18, 7.                     disclosure of a discrete set of six-
 3                                                     year-old, aggregated data would in
                                                       fact reveal non-public information
 4                                                     about whether Twitter is a “safe”
                                                       channel for communications for our
 5
                                                       adversaries that would have any
 6                                                     material impact on national security.
                                                       Adversaries already know—due to
 7                                                     Twitter’s Transparency Reporting
                                                       and publication of individual NSLs—
 8                                                     that Twitter is a recipient of national
 9                                                     security process.
                                                       See Rubin Decl. Exs. 5–11, 13; RJN
10                                                     Exs. A–N.
11                                                     Moreover, the Government bears the
                                                       burden to establish that its restrictions
12                                                     on Twitter’s speech are narrowly
                                                       tailored to preventing grave and
13
                                                       imminent harm to national security;
14                                                     because the Government has failed to
                                                       carry that burden, no competing facts
15                                                     are required to deny summary
                                                       judgment.
16
              Fact 12: EAD Tabb determined that        Undisputed that EAD Tabb offered
      I–III
17            disclosure of the information at issue   this opinion but disputed that this
              would tend to reveal whether or to       opinion is accurate or supported by
18            what extent the United States is or is   sufficient evidence to carry the
              not aware of the activities of its       Government’s legal burden of
19
              adversaries.                             showing that Twitter’s proposed
20                                                     disclosure would in fact be expected
              Tabb Decl. ¶ 7.                          to result in grave and imminent
21                                                     damage to national security. The
                                                       Government cannot show that
22                                                     disclosure of a discrete set of six-
                                                       year-old, aggregated data would in
23
                                                       fact reveal non-public information
24                                                     about the extent of the United States’
                                                       awareness of adversaries activities
25                                                     that would materially enhance any
                                                       risk to national security. This is
26                                                     especially true given the significant
27

28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 8 of 17



                                                     information on this topic already in
 1
                                                     the public domain.
 2                                                   See Rubin Decl. Exs. 5–11, 13; RJN
                                                     Exs. A–N.
 3
                                                     Moreover, the Government bears the
 4                                                   burden to establish that its restrictions
                                                     on Twitter’s speech are narrowly
 5                                                   tailored to preventing grave and
 6                                                   imminent harm to national security;
                                                     because the Government has failed to
 7                                                   carry that burden, no competing facts
                                                     are required to deny summary
 8                                                   judgment.
 9            Fact 13: In EAD Tabb’s judgment, if    Undisputed that EAD Tabb offered
      I–III
              the Court were to grant Twitter the    this opinion but disputed as to the
10            relief it seeks in this case, other    accuracy or admissibility of this
              providers would almost certainly       opinion, which lacks foundation. The
11            seek to make the same types of         Government has offered no non-
12            disaggregated, granular disclosures.   speculative, factual basis upon which
                                                     a factfinder could conclude that
13            Tabb Decl. ¶¶ 8, 20.                   publication of the classified
                                                     information in Twitter’s 2014
14                                                   Transparency Report would
                                                     necessarily prompt other speakers to
15
                                                     seek to make similar publications,
16                                                   and that, even if that occurred, the
                                                     Government could not
17                                                   constitutionally justify nondisclosure
                                                     in those circumstances.
18
                                                     The Government bears the burden to
19                                                   establish that its restrictions on
                                                     Twitter’s speech are narrowly
20                                                   tailored to preventing grave and
                                                     imminent harm to national security;
21
                                                     because the Government has failed to
22                                                   carry that burden, no competing facts
                                                     are required to deny summary
23                                                   judgment.

24            Fact 14: EAD Tabb determined that      Undisputed that EAD Tabb offered
      I–III
              if other providers were to disclose    this opinion, but disputed as to the
25            information analogous to the data at   accuracy or admissibility of this
              issue here, these disclosures would    opinion, which lacks foundation. The
26            provide a comprehensive picture of     Government has offered no non-
              the Government’s use of national       speculative, factual basis upon which
27

28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 9 of 17



              security process that adversaries        a factfinder could conclude that
 1
              would use to evaluate the                publication of the classified
 2            Government’s collection capabilities     information in Twitter’s 2014
              and vulnerabilities, as well as its      Transparency Report would
 3            investigative practices.                 necessarily prompt other speakers to
                                                       seek to make similar publications,
 4            Tabb Decl. ¶ 20.                         and that, even if that occurred, the
                                                       Government could not
 5
                                                       constitutionally justify nondisclosure
 6                                                     in those circumstances.
                                                       Further, the Government cannot show
 7
                                                       that disclosure of a discrete set of six-
 8                                                     year-old, aggregated data would in
                                                       fact provide a “comprehensive
 9                                                     picture of the Government’s use of
                                                       national security process,” its
10                                                     “vulnerabilities,” or its “investigative
                                                       practices.” This is especially true
11
                                                       given the significant information on
12                                                     this topic already in the public
                                                       domain.
13
                                                       See Rubin Decl. Exs. 5–11, 13; RJN
14                                                     Exs. A–N.
                                                       Moreover, the Government bears the
15
                                                       burden to establish that its restrictions
16                                                     on Twitter’s speech are narrowly
                                                       tailored to preventing grave and
17                                                     imminent harm to national security;
                                                       because the Government has failed to
18                                                     carry that burden, no competing facts
                                                       are required to deny summary
19
                                                       judgment.
20            Fact 15: EAD Tabb determined that        Undisputed that EAD Tabb offered
      I–III
              if other providers were to disclose      this opinion, but disputed as to the
21
              information analogous to the data at     accuracy or admissibility of this
22            issue here, these disclosures would      opinion, which lacks foundation. The
              enable adversaries to take operational   Government has offered no non-
23            security measures to avoid and thwart    speculative, factual basis upon which
              continued and future investigation       a factfinder could conclude that
24            and to seek more secure means of         publication of the classified
              communication.                           information in Twitter’s 2014
25
                                                       Transparency Report would
26            Tabb Decl. ¶ 20.                         necessarily prompt other speakers to
                                                       seek to make similar publications,
27                                                     and that, even if that occurred, the
28
      TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                               - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 10 of 17



                                                      Government could not
 1
                                                      constitutionally justify nondisclosure
 2                                                    in those circumstances.
                                                      Further, the Government cannot show
 3
                                                      that disclosure of a discrete set of six-
 4                                                    year-old, aggregated data would in
                                                      fact materially aid adversaries’ ability
 5                                                    to “avoid and thwart continued and
                                                      future investigation and to seek more
 6                                                    secure means of communication”—
                                                      especially given that the public is
 7
                                                      already aware that Twitter is a
 8                                                    recipient of national security process.
                                                      See Rubin Decl. Exs. 5–11, 13; RJN
 9
                                                      Exs. A–N.
10                                                    Moreover, the Government bears the
                                                      burden to establish that its restrictions
11                                                    on Twitter’s speech are narrowly
12                                                    tailored to preventing grave and
                                                      imminent harm to national security;
13                                                    because the Government has failed to
                                                      carry that burden, no competing facts
14                                                    are required to deny summary
                                                      judgment.
15
               Fact 16: The FBI has long known        Twitter lacks the information
16     I–III
               that adversaries gather publicly       necessary to verify the truth of this
               available information to learn         statement.
17             sources, methods, and techniques of
18             U.S. intelligence and law
               enforcement agencies, in order to
19             take countermeasures to attempt to
               limit the effectiveness of or thwart
20             these sources, methods, and
               techniques.
21

22             Tabb Decl. ¶ 24.

23             Fact 17: EAD Tabb determined that      Disputed to the extent EAD Tabb’s
       I–III
               we must expect our adversaries to      opinion suggests that adversaries
24             obtain and exploit information         could glean anything from Twitter’s
               regarding national security process    2014 Transparency Report that would
25
               contained within transparency          materially increase any national
26             reporting, including the draft         security risk.
               Transparency Report that Twitter
27             seeks to publish here.
28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 11 of 17



                                                         Moreover, the Government bears the
 1
               Tabb Decl. ¶ 26.                          burden to establish that its restrictions
 2                                                       on Twitter’s speech are narrowly
                                                         tailored to preventing grave and
 3                                                       imminent harm to national security;
                                                         because the Government has failed to
 4                                                       carry that burden, no competing facts
                                                         are required to deny summary
 5
                                                         judgment.
 6             Fact 18: EAD Tabb determined that,        Undisputed that Tabb offered this
       I–III
               using the kind of detailed information    opinion but disputed that this opinion
 7
               about Twitter’s receipt of national       is accurate or supported by sufficient
 8             security process contained in             evidence to carry the Government’s
               Twitter’s draft Transparency Report,      legal burden of showing that
 9             adversaries reasonably can be             Twitter’s proposed disclosure would
               expected to take operational security     in fact be expected to result in grave
10             measures to conceal their activities,     and imminent damage to national
               alter their methods of communication      security. In particular, EAD Tabb’s
11
               to exploit secure channels of             opinion fails to take into account the
12             communication, or otherwise               abundance of publicly available
               counter, thwart or frustrate efforts by   information about the Government’s
13             the Government to obtain foreign          use of FISA process and NSLs.
               intelligence and to detect, obtain
14                                                       See Rubin Decl. Exs. 5–11, 13; RJN
               information about, or prevent or          Exs. A–N.
15             protect against threats to the national
               security.                                 Further disputed because this opinion
16                                                       lacks foundation. EAD Tabb’s
               Tabb Decl. ¶ 19.                          determination rests on speculative
17                                                       assumptions that publication of
                                                         Twitter’s proposed speech would
18                                                       necessarily prompt other speakers to
                                                         seek to publish in the future “the kind
19
                                                         of detailed information” that Twitter
20                                                       seeks to publish here, and that, if that
                                                         occurred, the Government could not
21                                                       constitutionally justify nondisclosure.
                                                         But the Government has offered no
22                                                       non-speculative factual basis upon
                                                         which a factfinder could conclude
23
                                                         that publication of the classified
24                                                       information in Twitter’s 2014
                                                         Transparency Report would reveal
25                                                       non-public information that would
                                                         meaningfully advance adversaries’
26                                                       ability to “conceal their activities,
27                                                       alter their methods of communication

28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 12 of 17



                                                        to exploit secure channels of
 1
                                                        communication, or otherwise counter,
 2                                                      thwart or frustrate efforts by the
                                                        Government to obtain foreign
 3                                                      intelligence.”
 4                                                      Moreover, the Government bears the
                                                        burden to establish that its restrictions
 5                                                      on Twitter’s speech are narrowly
                                                        tailored to preventing grave and
 6                                                      imminent harm to national security;
                                                        because the Government has failed to
 7
                                                        carry that burden, no competing facts
 8                                                      are required to deny summary
                                                        judgment.
 9
               Fact 19: EAD Tabb determined that        Undisputed that Tabb offered this
       I-III
10             using the kind of detailed information   opinion but disputed that this opinion
               about Twitter’s receipt of national      is accurate and supported by
11             security process contained in            sufficient evidence to carry the
               Twitter’s draft Transparency Report,     Government’s burden of showing that
12             adversaries can engage in deceptive      Twitter’s proposed disclosure would
               tactics or disinformation campaigns      in fact be expected to result in grave
13
               that could undermine lawful              and imminent damage to national
14             intelligence operations of the United    security. In particular, EAD Tabb’s
               States, and carry out hostile actions    opinion fails to take into account the
15             that would expose Government             abundance of publicly available
               personnel and their families to the      information about the Government’s
16             risk of physical harm.                   use of FISA process and NSLs.
17                                                      See Rubin Decl. Exs. 5–11, 13; RJN
               Tabb Decl. ¶ 9.                          Exs. A–N.
18
                                                        Further disputed because this opinion
19                                                      lacks foundation. EAD Tabb’s
                                                        determination rests on speculative
20                                                      assumptions that publication of
                                                        Twitter’s proposed speech would
21
                                                        necessarily prompt other speakers to
22                                                      seek to publish in the future “the kind
                                                        of detailed information” that Twitter
23                                                      seeks to publish here, and that, if that
                                                        occurred, the Government could not
24                                                      constitutionally justify nondisclosure.
                                                        But the Government has offered no
25
                                                        non-speculative factual basis upon
26                                                      which a factfinder could conclude
                                                        that publication of the classified
27                                                      information in Twitter’s 2014
28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 13 of 17



                                                           Transparency Report would reveal
 1
                                                           non-public information that would
 2                                                         meaningfully advance adversaries’
                                                           ability to “undermine lawful
 3                                                         intelligence operations of the United
                                                           States, and carry out hostile actions
 4                                                         that would expose Government
                                                           personnel and their families to the
 5
                                                           risk of physical harm.”
 6
                                                           Moreover, the Government bears the
 7                                                         burden to establish that its restrictions
                                                           on Twitter’s speech are narrowly
 8                                                         tailored to preventing grave and
 9                                                         imminent harm to national security;
                                                           because the Government has failed to
10                                                         carry that burden, no competing facts
                                                           are required to deny summary
11                                                         judgment.
12             Fact 20: Terrorist organizations and        Disputed to the extent this “fact”
       I-III
               other adversaries of the United States      overlooks that Twitter prohibits the
13             use social media, including Twitter,        threatening or promotion of terrorism
               to further their illicit aims and efforts   or violent extremism on its platform
14             to harm the United States.                  and employs robust policies and
15                                                         procedures to detect and block use of
               Tabb Decl. ¶ 22.                            its platform by or for the promotion
16                                                         of terrorism, which have reduced the
                                                           risk of unlawful or unauthorized use
17                                                         of Twitter’s platform by terrorist
                                                           groups.
18             Fact 21: EAD Tabb’s determination           Disputed to the extent this “fact”
       I-III
19             regarding the potential harm of             overlooks that Twitter prohibits the
               disclosing the information Plaintiff        threatening or promotion of terrorism
20             seeks to publish is informed by the         or violent extremism on its platform
               use of social media, including              and employs robust policies and
21             Twitter, by terrorist organizations         procedures to detect and block use of
               such as the Islamic State of Iraq and       its platform by or for the promotion
22
               Syria (“ISIS”).                             of terrorism, which have reduced the
23                                                         risk of unlawful or unauthorized use
               Tabb Decl. ¶ 22.                            of Twitter’s platform by terrorist
24                                                         groups, including ISIS.
               Fact 22: EAD Tabb determined that,          Disputed to the extent this “fact”
25     I-III
               given the use and exploitation of           overlooks that Twitter prohibits the
               social media like Twitter by terrorist      threatening or promotion of terrorism
26
               adversaries, it is imperative that the      or violent extremism on its platform
27             Government maintain the capability          and employs robust policies and

28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 14 of 17



               to monitor communications                 procedures to detect and block use of
 1
               platforms, as authorized, without         its platform by or for the promotion
 2             disclosures related to national           of terrorism, which have reduced the
               security legal process that would         risk of unlawful or unauthorized use
 3             reveal the extent and nature of such      of Twitter’s platform by terrorist
               surveillance and capabilities.            groups.
 4
                                                         Further disputed that this opinion is
               Tabb Decl. ¶ 23.
 5                                                       accurate and supported by sufficient
                                                         evidence to carry the Government’s
 6                                                       legal burden of showing that
                                                         Twitter’s proposed disclosure would
 7
                                                         in fact be expected to result in grave
 8                                                       and imminent damage to national
                                                         security.
 9
                                                         Moreover, the Government bears the
10                                                       burden to establish that its restrictions
                                                         on Twitter’s speech are narrowly
11                                                       tailored to preventing grave and
                                                         imminent harm to national security;
12                                                       because the Government has failed to
                                                         carry that burden, no competing facts
13
                                                         are required to deny summary
14                                                       judgment.
               Fact 23: EAD Tabb, as the head of      Twitter lacks the information
15     I-III
               the FBI’s National Security Branch,    necessary to verify the truth of this
16             exercises original classification      statement.
               authority delegated by the Director of
17             the FBI.

18             Tabb Decl. ¶ 2.
19
               Fact 24: EAD Tabb determined that         Disputed that the information Twitter
       I-III
20             the information that Plaintiff seeks to   seeks to disclose in fact meets the
               disclose meets the standards for          classification standard in Executive
21             classification under Executive Order      Order 13526, given the
               13526.                                    Government’s inability to show that
22                                                       Twitter’s proposed disclosures would
23             Tabb Decl. ¶¶ 27, 29.                     in fact be expected to result in grave
                                                         and imminent damage to national
24                                                       security.
                                                         Moreover, the Government bears the
25
                                                         burden to establish that its restrictions
26                                                       on Twitter’s speech are narrowly
                                                         tailored to preventing grave and
27                                                       imminent harm to national security;
28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 15 of 17



                                                          because the Government has failed to
 1
                                                          carry that burden, no competing facts
 2                                                        are required to deny summary
                                                          judgment.
 3
               Fact 25: Information concerning            Undisputed that national security
       I-III
 4             national security legal process served     legal process requests originate from
               on Twitter was produced by and for         the Government. Disputed, however,
 5             the United States Government during        to the extent the Government
               the course of and in furtherance of        suggests that information about
 6             national security investigations.          Twitter’s own experience as the
                                                          recipient of national security process
 7
               Tabb Decl. ¶ 30.                           somehow belongs to the Government.
 8
               Fact 26: EAD Tabb determined that          Undisputed that aggregate data about
 9     I-III
               the information that Twitter seeks to      Twitter’s receipt of national security
               disclose pertains to intelligence          process “pertains to” the
10             activities; foreign relations or foreign   Government’s intelligence activities
11             activities of the United States; and       and foreign relations or foreign
               vulnerabilities or capabilities of         activities of the United States.
12             systems, installations, infrastructures,   Disputed to the extent that the
               projects, plans, or protection services    Government suggests that mere
13             relating to the national security, as      disclosure of a discrete set of six-
               defined under Executive Order
14                                                        year-old aggregate data would reveal
               13526, Section 1.4.                        anything that would pose a risk of
15                                                        harm to national security relating to
               Tabb Decl. ¶ 30.                           the Government’s “vulnerabilities or
16                                                        capabilities of systems, installations,
17                                                        infrastructures, projects, plans, or
                                                          protection services relating to
18                                                        national security.”
                                                          Moreover, the Government bears the
19
                                                          burden to establish that its restrictions
20                                                        on Twitter’s speech are narrowly
                                                          tailored to preventing grave and
21                                                        imminent harm to national security;
                                                          because the Government has failed to
22                                                        carry that burden, no competing facts
23                                                        are required to deny summary
                                                          judgment.
24             Fact 27: The reporting framework           Inadmissible legal characterization of
       I–III
25             described in Section 603 of the USA        a statute on which EAD Tabb is not
               FREEDOM Act allows electronic              qualified to opine. Under the best
26             communication service providers and        evidence rule, the statute speaks for
               others who are subject to national         itself.
27

28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 16 of 17



               security process latitude to describe
 1
               the process that they have received.
 2
               Tabb Decl. ¶ 15.
 3
               Fact 28: Although the DNI               Undisputed that the DNI concluded
 4     I–III
               concluded that the aggregate            that the aggregate quantities of data
 5             quantities of data reflected in the     reflected in the USA FREEDOM Act
               USA FREEDOM Act were properly           were classified and could be expected
 6             classified because disclosure           to harm national security. Disputed
               reasonably could be expected to harm    that this classification was “proper.”
 7             national security, he exercised his     Further disputed to the extent the
               discretion to declassify that           Government erroneously suggests
 8             information in the interests of         that the DNI has the “discretion” to
 9             transparency and in light of the        define the contours of constitutionally
               impact of secrecy on providers.         permissible and impermissible
10                                                     speech.
               Tabb Decl. ¶ 13, n.3; Tabb Decl. Ex.
                                                       The Government bears the burden to
11             2 (ODNI Memorandum for                  establish that its restrictions on
               Distribution (ES 2015-00366)) at 1.
12                                                     Twitter’s speech are narrowly
                                                       tailored to preventing grave and
13                                                     imminent harm to national security;
                                                       because the Government has failed to
14                                                     carry that burden, no competing facts
15                                                     are required to deny summary
                                                       judgment.
16              OPPOSING PARTY’S ADDITIONAL MATERIAL FACTS
17             Additional Fact 29: Though           Rubin Decl. ¶ 9.
       I–III
               Defendants spent months producing
18             documents supposedly responsive to
               Twitter’s discovery requests, the
19             Government redacted virtually all
               non-public, substantive content from
20             those documents.
21             Additional Fact 30: The Department Rubin Decl. ¶ 16.
       I–III
               of Justice (“DOJ”) conducted a
22             background investigation of Twitter’s
23             lead counsel, Lee H. Rubin, in order
               to determine Mr. Rubin’s eligibility
24             to receive a security clearance.
               Additional Fact 31: On September      Rubin Decl. ¶ 17.
25     I–III
               17, 2018, the DOJ informed Mr.
               Rubin that his background
26
               investigation had been “favorably
27             adjudicated” but that he would not be

28
       TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 314 Filed 10/25/19 Page 17 of 17



                      granted a security clearance unless
 1
                      “the government’s attorneys”
 2                    determine that Mr. Rubin had a
                      “‘need-to-know’ the particular
 3                    classified information in this case.”
                      Additional Fact 32: The Government Rubin Decl. ¶ 17.
 4          I–III
                      has taken the position in this
 5                    litigation that Mr. Rubin has no
                      “need to know” the classified
 6                    information offered into evidence in
                      this case.
 7                    Additional Fact 33: Twitter           See generally Rubin Decl. Exs. 1–13;
            I–III
                      incorporates by references all the    Twitter RJN, Exs. A–N.
 8                    facts set forth in its Separate
 9                    Statement of Undisputed Facts
                      offered in support of its Cross-
10                    Motion for Summary Judgment.

11

12   I attest that the evidence cited herein fairly and accurately disputes the facts as asserted.

13    Dated: October 25, 2019                          MAYER BROWN LLP
14
                                                       /s/ Lee H. Rubin
15                                                     LEE H. RUBIN (SBN 141331)
                                                       lrubin@mayerbrown.com
16                                                     SAMANTHA C. BOOTH (SBN 298852)
                                                       sbooth@mayerbrown.com
17                                                     Two Palo Alto Square, Suite 300
                                                       3000 El Camino Real
18                                                     Palo Alto, CA 94306-2112
                                                       Telephone:     (650) 331-2000
19                                                     Facsimile:     (650) 331-2060
20                                                     Attorneys for Plaintiff Twitter, Inc.
21

22

23

24

25

26

27

28
            TWITTER’S RESPONSIVE SEPARATE STATEMENT ISO ITS OPPOSITION TO DEFENDANTS’ MSJ
                                                                     - Case No. 14-cv-4480-YGR
